Citation Nr: 1510066	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 22, 2009 for the grant of service connection for diabetes mellitus type II.

2.  Entitlement to an effective date earlier than September 22, 2009 for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran was first diagnosed as having diabetes mellitus type II as early as 1999.

2.  The Veteran was first diagnosed as having coronary artery disease as early as 2007.

3.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for diabetes mellitus or coronary artery disease was received by VA on September 22, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 22, 2008, for an award of service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2014).

2.  The criteria for an effective date earlier than September 22, 2009, for an award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With respect to the duty to notify, the Board finds that in this case, the Veteran's claim for service connection has been granted, and he has appealed the downstream issue of entitlement to an earlier effective date.  Thus, his initial underlying claim has been more than substantiated, it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103 no longer required (because the purpose of the notice has been fulfilled.)

As to the VA's duty to assist, the Veteran was provided VA medical examinations in February 2010 and July 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Legal Criteria for an Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014). 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective May 8, 2001.  Coronary artery disease was added to the list of diseases subject to service connection on a presumptive basis on August 31, 2010.  

Additionally, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes diabetes mellitus. 38 C.F.R. § 3.816(b)(2)(i) (2013).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

III.  Analysis

Diabetes Mellitus Type II

In his August 2010 Form 9, the Veteran stated that the effective date for his diabetes mellitus type II should be dated September 22, 2008.

Review of the record reflects that the Veteran's claim for service connection for diabetes mellitus was received by VA on September 22, 2009.  There are no earlier records showing a formal or informal claim for service connection for diabetes mellitus, nor has the Veteran contended otherwise.  As the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for diabetes prior to September 22, 2009, this claim does not fall under the Nehmer-generated exception to the general regulatory criteria governing the effective date of awards for service connection.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.

The Veteran's original claim seeking service connection for diabetes mellitus was received by VA on September 22, 2009, several years after the effective date of the liberalizing law which added diabetes mellitus to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange.  Additionally, the evidence of record establishes that the Veteran served in Vietnam and was diagnosed with diabetes mellitus in 1999.  As the evidence establishes that the Veteran met all the criteria of the liberalizing law, namely service in Vietnam and a diagnosis of diabetes mellitus prior to May 8, 2001, the date diabetes was added to the list of diseases subject to service connection on a presumptive basis; the appropriate effective date for the award of service connection is September 22, 2008, one year prior to the date of receipt of the Veteran's claim.  38 C.F.R. § 3.114(a)(3).  To this extent, the claim is granted.  

An earlier date is not warranted as the evidence does not indicate an intent to file a claim for benefits prior to September 22, 2008.  Additionally, the Veteran does not contend that an earlier effective date is warranted.

Coronary Artery Disease

In his August 2010 Form 9, the Veteran stated that the effective date for his coronary artery disease should be September 22, 2008.

Review of the record reflects that the Veteran filed a claim for service connection for chest pain in May 1974.  When describing the nature of his sickness, the Veteran stated that he experienced virile pleurisy during service and noted that his chest cleared up, but that he continued to have indigestion and chest pain for which he took antacid pills.  He stated that he was advised that he had a hiatal hernia and possible ulcer.  Service connection for hiatal hernia and residuals of viral pleurisy were denied in a June 1974 rating decision.

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).   Although the Veteran filed a claim of service connection for "chest pain" in 1974, it is clear from his description of his symptoms, which were gastrointestinal in nature, that he did not evidence an intent to file a claim for a cardiovascular disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Veteran does not currently contend that his claim for chest pain in June 1974 constituted a claim for a cardiovascular disability.  Accordingly, the Board finds that the May 1974 claim for service connection for chest pain cannot be considered a claim of service connection for the Veteran's current coronary artery disease.

Nonetheless, the Veteran is a Nehmer class member because the record reflects that the Veteran served in Vietnam and had a claim pending for compensation between May 3, 1989 and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.

The Veteran's claim for compensation was received September 22, 2009.  Given that the claim was filed between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective, the Veteran is entitled to an effective date of September 22, 2009, but not earlier.

The Veteran asserts that he is entitled to an effective date one year earlier than his claim in September 22, 2009 because he was diagnosed with coronary artery disease in 2007.  

The relevant regulation regarding general liberalizing legislation precludes the establishment of an effective date earlier than the effective date of the liberalizing law, which in this case is August 31, 2010, unless the claim is filed more than a year after the effective date of the liberalizing law.  38 C.F.R. § 3.114.  In this case, the Veteran filed his claim for coronary artery disease prior to the date of enactment of the liberalizing law which added ischemic heart disease (to include coronary artery disease) to the list of presumptive conditions for Veteran who served in Vietnam and were presumed exposed to certain herbicides.  Accordingly, an effective date earlier than the date of the Veteran's September 22, 2009 claim is not warranted under these provisions.

Additionally, the Veteran's diagnosis with coronary artery disease in 2007 cannot constitute an earlier informal claim under 38 C.F.R. § 3.155 because it does not indicate an intent to apply for benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  Moreover, the mere mention of a condition in a medical record alone, as is the case here, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  In other, words, in order to invoke 38 C.F.R. § 3.157, the Veteran must already be in receipt of pension, compensation or compensation has been denied because it is non-compensable.

Finally, as a Nehmer class member, the relevant inquiry is when a claim was received and when entitlement arose, as the effective date will be the later of the two dates.  See 38 C.F.R. § 3.816(c)(2)(i).  In this instance, entitlement arose when the Veteran was diagnosed with coronary artery disease in 2007 and he filed his claim September 22, 2009.  Accordingly, September 22, 2009, as the later of the two dates, represents the earliest effective date for his service-connected disability.  38 C.F.R. § 3.816(c)(1), (c)(2).


As the preponderance of the evidence is against an effective date prior to September 22, 2009, for the grant of service connection for coronary artery disease, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date of September 22, 2008, for the grant of service connection for diabetes mellitus is warranted.  To this extent, the appeal is granted.

Entitlement to an effective date prior to September 22, 2009, for the grant of service connection for coronary artery disease is denied.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


